By the Court, E. Darwix Smith, J.
This action was commenced to restrain the common council of the city of Buffalo from selling to the defendants, The Union Hotel Co., the park or square known in said city as Court House Square. The said square is described in the complaint as the piece or parcel of land known or designated as the “Court House Square or park, situate between Main and Washington streets, on the east and west, and between La Fayette and Clinton streets on the north and south.” The complaint does not state that the plaintiff owns any land fronting on said park, on either Main, Washington, Clinton or La Fayette streets. He is a resident citizen, and a tax-payer in said city, and owned land therein, fronting on both Main and Washington streets in the vicinity of said park, but has no private interest therein, more than the citizens generally of said city of Buffalo. In the case of Roosevelt v. Draper, (23 N. Y. 323,) Judge Denio, in giving the opinion of the Court of Appeals, said: “We have decided, upon full consideration that it requires some individual interest distinct from that which belongs to every inhabitant of the town or county, to give the party complaining a standing in court, where it is an alleged delinquency in the administration of public affairs which is called in questionand cites Doolittle v. The Sups. of Broome, (18 N. Y. 155.) The question whether a tax-payer at large, of a municipality, having no private interest in the question, inore than other tax-payers, can maintain an action in equity, as against the public authorities, to set aside or prevent illegal acts, has recently been carefully considered by this court, and the views of the above cited cases followed and asserted, in the case of Ayres v. Lawrence, (63 Barb. 458.) In accord-, anee with these views, we think the plaintiff has no standing in a court of equity entitling him to maintain this action ; and that the injunction granted in the cause *462was erroneously granted and continued; and that the order continuing the same should be reversed. And it is so ordered, with costs of the appeal.
[Fourth Department, General Term, at Buffalo,
June 3, 1873.
Mullin Talcott and JS. D. Smith, Justices.]